Case 1:19-cr-00064-GHW Document 81-9 Filed 10/23/20 Page 1 of 3
File Number: DI-17-3700;

File Number: MA-17-3685 10/27/2017 Page 210 of 296
From:
To: "
ce
Subject: TFI-FinCEN-OfA
Date: Thursday, August 11, 2016 8:07:00 PM

Attachments: Consolidated Appropriations Act 2016.pdf

 

Hi vr

By way of introduction, | am Mr. | UG Associate Director of Intelligence Division, Senior
Advisor on Tradecraft and Process. In my many conversations with she referenced you several
times, so by way of virtual communication | would like to say hello and thank you for all the support
you continue to provide FinCEN and Ms ME as | refer to her). She speaks very highly of you. In
my conversations with her, several concerns about the approach, authorities, and legality arose. | am
aware of the meeting tomorrow; however, | will not be in attendance — but Iwill be there for us.

| feel it is important for FinCEN and Main Treasury to be aware of the potential pitfalls and
opportunities for success in this endeavor. We all want to play in the same sandbox, but | just want
to make sure we are all playing with the same texture of sand and not mud. | am not by any means
stating there will be an audit; however, | want to make sure we have all the facts if it does, and
normally when Congress is involved, the audit is not too far behind. Having come from the IC (ODNI),
! have been a part of many IC IG Audits and one thing you learn quickly is 1) accountability, 2) do not
throw away ANY financial statements, MOU/MOAs, or invoices, 4) answer only the questions asked
by the auditors, 5) forward ALL copies of all written communications referencing the audit scope and
documents being audited to the auditor, and 5) what the term “artifacts” actually means (and it not
all rosey).

We do not understand the intent of detailing a part of our workforce to OIA. We have asked the
question why, but received no concrete answer. We have suggested ideas, not actually
understanding the intent, to assist OIA. Do they need contractor support? Do they need
researchers? Do they need training on our analytical tools?

 

| know I left the IC a little over two years ago and perhaps policies/authorities have drastically
changed; but:
Case 1:19-cr-00064-GHW Document 81-9 Filed 10/23/20 Page 2 of 3

File Number: DI-17-3700,
File Number: MA-17-3685 10/27/2017 Page 211 of 296

We really are trying hard to make this work for everyone, but we cannot play as a team if we do not

understand the end goal {intent).

 

 
Case 1:19-cr-00064-GHW Document 81-9 Filed 10/23/20 Page 3 of 3

File Number: D!-17-3700;
Fite Number: MA-17-3685 10/27/2017 Page 212 of 296

 

Thanks so much for your time on just reading this lengthy but rather important email for our
workforce.

May

Vic
May

Or. May Edwards
Senior Advisor Tradecraft and Process
